DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/28/2020 (each of the three), 11/17/2020, and 2/26/2021 have been considered by examiner.

Claim Objections
Claim 7, 16, and 20 objected to because of the following informalities: 
The uppercase subscript M in the equation                                 
                                    M
                                    e
                                    a
                                    n
                                    _
                                    P
                                    P
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    1
                                                
                                            
                                            …
                                            
                                                
                                                    S
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             appears to be a typographical error, because it is inconsistent with the lowercase m in the described meaning of                                 
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            S
                                        
                                        
                                            m
                                        
                                    
                                
                            .
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 5, 7, 9, 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 5, the claim does not contain a reference to a claim previously set forth. [Examiner’s note: in the interest of compact prosecution, this claim will be treated as dependent on claim 1.]
In regard to claim 7, the claim does not contain a reference to a claim previously set forth, and instead references itself. [Examiner’s note: in the interest of compact prosecution, this claim will be treated as dependent on claim 1.]
In regard to claim 9, the claim does not contain a reference to a claim previously set forth, and instead references itself. [Examiner’s note: in the interest of compact prosecution, this claim will be treated as dependent on claim 8 for art rejections.]
In regard to claim 16, while the claim does contain a reference to a claim previously set forth, it does not further limit that claim because the further limitations recited are identical. [Examiner’s note: in the interest of compact prosecution, this claim will be treated as dependent on claim 15.]
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-5, 8, 10-14, 17, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2,4, and 6 of U.S. Patent No. 10,599,701. Although the claims at issue are not identical, they are not patentably distinct from each other because:

In regard to claim 1, the reference claims recite:
A method performed via hardware processing circuitry, comprising: 
generating a publication semantic vector in a semantic vector space based on sequence sematic embedding of at least a portion of a publication (“generating a publication semantic vector in a semantic vector space based on sequence sematic embedding of at least a portion of the publication” reference claim 1); 
comparing the publication semantic vector to each of a plurality of category vectors, each category vector resulting from a projection of a respective category of publications into the semantic vector space (“comparing (i) the publication semantic vector, and (ii) a plurality of category vectors corresponding to respective categories plurality of category vectors based on a second machine-learned model that projects the plurality of categories into the semantic vector space,” reference claim 1); 
ranking the plurality of categories based on the comparison (“determining a subset of the plurality of the respective categories being the closest matches with the publication semantic vector;” reference claim 1);
further ranking a portion of the ranked categories based on an expected perplexity of each of the categories in the portion and a perplexity of the at least part of the publication, the expected perplexity of each of the categories in the portion based on separate perplexities of each sentence of publications included in the respective category (“ranking the subset based on an expected perplexity of each of the categories in the subset and a perplexity of the at least part of the publication, the expected perplexity of each of the categories based on separate perplexities of each sentence of publications included in the respective category”, reference claim 1); 
and generating an output indicative of the further ranking (“and causing display, on the user device, of a highest ranked portion of categories in the subset as the relevant set of categories of the publication corpus.” Reference claim 1).
In regard to claims 10 and 19, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, the reference claims further recite:
The method of claim 1, further comprising determining a distance (i.e. closeness) between the publication semantic vector and each of the plurality of category vectors in closest matches, the plurality of categories being a taxonomy of the publications in the publication corpus,” reference claim 1).
In regard to claim 11, it is substantially similar to claim 2 and accordingly is rejected under similar reasoning.

In regard to claim 3, the reference claims further recite:
The method of claim 2, wherein the ranking comprises assigning a highest ranking to a category having a respective category vector that is closest to the semantic vector of the publication in the semantic vector space of any of the plurality of categories (“determining a subset of the plurality of the respective categories being the closest matches with the publication semantic vector;” reference claim 1), 
and the method further comprises selecting the portion from a highest ranked subset of the plurality of categories (“and causing display, on the user device, of a highest ranked portion of categories in the subset as the relevant set of categories of the publication corpus.” Reference claim 1).
In regard to claim 12, it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.

In regard to claim 4, the reference claims further recite:
The method of claim 1, the operations further comprising hashing words of the portion of the publication, wherein the generation of the publication semantic vector is based on the hashed words (“hashing words of the at least a portion of the publication, 
In regard to claim 13, it is substantially similar to claim 4 and accordingly is rejected under similar reasoning.

In regard to claim 5, the reference claims further recite:
The method of claim wherein the generating of the publication semantic vector is further based on a first machine learning model, and the first machine-learned model is trained at one or more of a sub-word level and a character level (“wherein at least one of the first machine-learned model and the second machine-learned model are trained at one or more of a sub-word level and a character level to reduce out-of-vocabulary terms in runtime.” Reference claim 4).
In regard to claim 14, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

In regard to claim 8, the reference claims further recite:
The method of claim 1, wherein the further ranking of the portion is further based on a standard deviation of the perplexity of each of the categories in the portion (“wherein the ranking of the subset is further based on a standard deviation of the perplexity of each of the categories in the subset.” Reference claim 2).
In regard to claim 17, it is substantially similar to claim 8 and accordingly is rejected under similar reasoning.

Claim 6 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,599,701 in view of Juarfsky. 

In regard to claim 6, the reference patent recites that the separate perplexities of each sentence are determined (“the expected perplexity of each of the categories based on separate perplexities of each sentence of publications included in the respective category” reference claim 1).
However, the reference claims do not recite that the separate perplexities of each sentence are determined by: 
                        
                            P
                            P
                            
                                
                                    S
                                
                            
                            =
                            P
                            
                                
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            …
                                            
                                                
                                                    w
                                                
                                                
                                                    N
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            N
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    P
                                                    
                                                        
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    …
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            i
                                                            -
                                                            1
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                    
                                
                                
                                    N
                                
                            
                        
                    
where:
                                 
                                    N
                                
                             is the number of words in the sentence, 
and                                 
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    2
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                             are individual words in the sentence.
Juarfsky teaches that the separate perplexities of each sentence are determined by:                                  
                                    P
                                    P
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    P
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    …
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            
                                                
                                                    1
                                                
                                                /
                                                
                                                    N
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    ∏
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            P
                                                            
                                                                
                                                                    
                                                                        
                                                                            w
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    W
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            …
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    i
                                                                    -
                                                                    1
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                             (page 33) 
where:
                                 
                                    N
                                
                             is the number of words in the sentence (“normalized by the number 
of words,” page 33 ), 
and                                 
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    2
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                             are individual words in the sentence (the meaning of w is shown on page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formula taught by Juarfsky to calculate the 
In regard to claim 15, it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.

Claim 7, 9, 16, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 10,599,701 in view of Juarfsky. 
In regard to claim 7, the reference claims recite the expected perplexity value of a category (“ranking the subset based on an expected perplexity of each of the categories in the subset” reference claim 1.) 
However, the reference claims fail to expressly recite that the mean perplexity value determined according to:
                        
                            M
                            e
                            a
                            
                                
                                    n
                                
                                
                                    P
                                    P
                                    
                                        
                                            C
                                        
                                    
                                
                            
                            =
                            M
                            e
                            a
                            
                                
                                    n
                                
                                
                                    P
                                    P
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    1
                                                
                                            
                                            …
                                            
                                                
                                                    S
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        ∑
                                        
                                            P
                                            P
                                            (
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    M
                                
                            
                        
                    
where: 
Mean_PP(C) is a mean perplexity of a category of the plurality of categories, 
                                
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            S
                                        
                                        
                                            m
                                        
                                    
                                
                             are sentences included in the category,
M is the number of sentences in the category.
Selby teaches that the mean perplexity value determined according to:
                                
                                    M
                                    e
                                    a
                                    
                                        
                                            n
                                        
                                        
                                            P
                                            P
                                            
                                                
                                                    C
                                                
                                            
                                        
                                    
                                    =
                                    M
                                    e
                                    a
                                    
                                        
                                            n
                                        
                                        
                                            P
                                            P
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    …
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                ∑
                                                
                                                    P
                                                    P
                                                    (
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                        
                                            M
                                        
                                    
                                
                             (see the equation for arithmetic mean, page 554)
where: 
Mean_PP(C) is a mean perplexity of a category of the plurality of categories (i.e. mean), 
                                
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            S
                                        
                                        
                                            m
                                        
                                    
                                
                             are sentences included in the category (i.e.                                 
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                            ),
M is the number of sentences in the category (i.e. n, “…apply to a random sample of size n…” page 554).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mean formula taught by Selby to calculate the expected perplexity claimed by the reference patent. It would have been obvious because it represents the substitution of one known element (i.e. the specific mean formula taught by Selby) for another (i.e. the expected perplexity as recited in the reference patent) to yield only predictable results (i.e. the expected perplexity will be calculated in accordance with the mean formula.)
In regard to claim 16, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

In regard to claim 9, the reference claim recites determining the standard deviation of the perplexity (“the ranking of the subset is further based on a standard deviation of the perplexity of each of the categories in the subset.” Reference claim 2)
However, the reference claim fails to expressly recite determining the standard deviation of the perplexity according to:
                        
                            S
                            T
                            D
                            _
                            P
                            P
                            
                                
                                    C
                                
                            
                            =
                            S
                            T
                            D
                            _
                            P
                            P
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            S
                                        
                                        
                                            M
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            ∑
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                (
                                                                P
                                                                P
                                                                
                                                                    
                                                                        
                                                                            
                                                                                S
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        M
                                                                        e
                                                                        a
                                                                        n
                                                                        _
                                                                        P
                                                                        P
                                                                        (
                                                                        C
                                                                        )
                                                                        )
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                 
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        M
                                        -
                                        1
                                    
                                
                            
                        
                    
where: 
STD_PP(C) is a standard deviation of a category C.
Selby teaches determining the standard deviation of the perplexity according to:
                                
                                    S
                                    T
                                    D
                                    _
                                    P
                                    P
                                    
                                        
                                            C
                                        
                                    
                                    =
                                    S
                                    T
                                    D
                                    _
                                    P
                                    P
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    1
                                                
                                            
                                            …
                                            
                                                
                                                    S
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                        (
                                                                        P
                                                                        P
                                                                        
                                                                            
                                                                                
                                                                                    
                                                                                        S
                                                                                    
                                                                                    
                                                                                        i
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                M
                                                                                e
                                                                                a
                                                                                n
                                                                                _
                                                                                P
                                                                                P
                                                                                (
                                                                                C
                                                                                )
                                                                                )
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                         
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                M
                                                -
                                                1
                                            
                                        
                                    
                                
                             (see the equation for standard deviation, page 557)
where: 
STD_PP(C) is a standard deviation of a category C (i.e. s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formula taught by Selby to calculate the standard deviation claimed by the reference patent. It would have been obvious because it represents the substitution of one known element (i.e. the specific standard deviation  formula taught by Selby) for another (i.e. the calculation of mean as recited in the reference patent) to yield only predictable results (i.e. the mean will be calculated in accordance with the formula.)
In regard to claim 18, it is substantially similar to claim 9 and accordingly is rejected under similar reasoning.


Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,599,701 in view of Juarfsky and Selby. 
In regard to claim 20, the reference patent recites that the separate perplexities of each sentence are determined (“the expected perplexity of each of the categories based on separate perplexities of each sentence of publications included in the respective category” reference claim 1) and the expected perplexity value of a category (“ranking the subset based on an expected perplexity of each of the categories in the subset” reference claim 1.) 
However, the reference claims do not recite that the separate perplexities of each sentence are determined by: 
                        
                            P
                            P
                            
                                
                                    S
                                
                            
                            =
                            P
                            
                                
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            …
                                            
                                                
                                                    w
                                                
                                                
                                                    N
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            N
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    P
                                                    
                                                        
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    …
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            i
                                                            -
                                                            1
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                    
                                
                                
                                    N
                                
                            
                        
                    
where:
                                 
                                    N
                                
                             is the number of words in the sentence, 
and                                 
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    2
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                             are individual words in the sentence.
Juarfsky teaches that the separate perplexities of each sentence are determined by:                                  
                                    P
                                    P
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    P
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    …
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            
                                                
                                                    1
                                                
                                                /
                                                
                                                    N
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    ∏
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            P
                                                            
                                                                
                                                                    
                                                                        
                                                                            w
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    W
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            …
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    i
                                                                    -
                                                                    1
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                             (page 33) 
where:
                                 
                                    N
                                
                             is the number of words in the sentence (“normalized by the number 
of words,” page 33 ), 
and                                 
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    2
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                             are individual words in the sentence (the meaning of w is shown on page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formula taught by Juarfsky to calculate the perplexity claimed by the reference patent. It would have been obvious because it 
However, neither the reference claims nor Juarfsky expressly recite that the mean perplexity value determined according to:
                        
                            M
                            e
                            a
                            
                                
                                    n
                                
                                
                                    P
                                    P
                                    
                                        
                                            C
                                        
                                    
                                
                            
                            =
                            M
                            e
                            a
                            
                                
                                    n
                                
                                
                                    P
                                    P
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    1
                                                
                                            
                                            …
                                            
                                                
                                                    S
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        ∑
                                        
                                            P
                                            P
                                            (
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    M
                                
                            
                        
                    
where: 
Mean_PP(C) is a mean perplexity of a category of the plurality of categories, 
                                
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            S
                                        
                                        
                                            m
                                        
                                    
                                
                             are sentences included in the category,
M is the number of sentences in the category.
Selby teaches that the mean perplexity value determined according to:
                                
                                    M
                                    e
                                    a
                                    
                                        
                                            n
                                        
                                        
                                            P
                                            P
                                            
                                                
                                                    C
                                                
                                            
                                        
                                    
                                    =
                                    M
                                    e
                                    a
                                    
                                        
                                            n
                                        
                                        
                                            P
                                            P
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    …
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                ∑
                                                
                                                    P
                                                    P
                                                    (
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                        
                                            M
                                        
                                    
                                
                             (see the equation for arithmetic mean, page 554)
where: 
Mean_PP(C) is a mean perplexity of a category of the plurality of categories (i.e. mean), 
                                
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            S
                                        
                                        
                                            m
                                        
                                    
                                
                             are sentences included in the category (i.e.                                 
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    …
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                            ),
M is the number of sentences in the category (i.e. n, “…apply to a random sample of size n…” page 554).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mean formula taught by Selby to calculate the expected perplexity claimed by the reference patent. It would have been obvious 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 

Claim 1 recite(s) a mental process in the limitations “generating a publication semantic vector in a semantic vector space based on sequence sematic embedding of at least a portion of a publication; comparing the publication semantic vector to each of a plurality of category vectors, each category vector resulting from a projection of a respective category of publications into the semantic vector space; ranking the plurality of categories based on the comparison; further ranking a portion of the ranked categories based on an expected perplexity of each of the categories in the portion and a perplexity of the at least part of the publication, the expected perplexity of each of the categories in the portion based on separate perplexities of each sentence of publications included in the respective category; and generating an output indicative of 
Regarding claim 10, it is substantially similar to claim 1, reciting only the additional limitations of “one or more hardware memories storing instructions that when executed configure hardware processing circuitry to perform operations.” does not amount to no more than mere instructions to apply the exception using a generic computer 
Regarding claim 19, it is substantially similar to claim 1, reciting only the additional limitations of “A non-transitory computer readable storage medium comprising instructions that when executed configure a hardware processor to perform operations comprising.” These limitations do not amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the mere instruction to use a computer to implement an abstract idea is not sufficient to amount to a practical application, see MPEP 2106.05(f)). Accordingly, claim 10 is rejected under similar reasoning to claim 1.

In regard to claim 2, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “determining a distance between the publication semantic vector and each of the plurality of category vectors in the semantic vector space, wherein the ranking is based on the determined distances” merely provides a further step to the mental process. Accordingly, claim 2 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 11, it is substantially similar to claim 2 and accordingly is rejected under similar reasoning. 

In regard to claim 3, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “the ranking comprises assigning a highest ranking to a category having a respective category vector that is closest to the semantic vector of the publication in the semantic vector space of any of the plurality of categories, and the method further comprises selecting the portion from a highest ranked subset of the plurality of categories.” merely provides a further step to the mental process. Accordingly, claim 3 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 12, it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.

In regard to claim 4, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “the operations further comprising hashing words of the portion of the publication, wherein the generation of the publication semantic vector is based on the hashed words.” merely provides a further step to the mental process. Accordingly, claim 4 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 13, it is substantially similar to claim 4 and accordingly is rejected under similar reasoning.

In regard to claim 5, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “the generating of the publication semantic vector is further based on a first machine learning model, and the first machine-learned model is trained at one or more of a sub-word level and a character level” merely provides a further limitation to the mental process. Further, note that the mere instruction to use a computer to implement an abstract idea is not sufficient to amount to a practical application, see MPEP 2106.05(f).  Accordingly, claim 5 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 14, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

In regard to claim 6, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “wherein the separate perplexities of each sentence are determined by: 
                    
                        P
                        P
                        
                            
                                S
                            
                        
                        =
                        P
                        
                            
                                
                                    
                                        
                                            
                                                w
                                            
                                            
                                                1
                                            
                                        
                                        …
                                        
                                            
                                                w
                                            
                                            
                                                N
                                            
                                        
                                    
                                
                            
                            
                                -
                                
                                    
                                        1
                                    
                                    /
                                    
                                        N
                                    
                                
                            
                        
                        =
                        
                            
                                
                                    
                                        ∏
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        W
                                                    
                                                    
                                                        1
                                                    
                                                
                                                …
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        i
                                                        -
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                            
                                N
                            
                        
                    
                
where:
                     
                        N
                    
                 is the number of words in the sentence, 
and                     
                        
                            
                                
                                    
                                        w
                                    
                                    
                                        1
                                    
                                
                                ,
                                
                                    
                                        w
                                    
                                    
                                        2
                                    
                                
                                ,
                                …
                                ,
                                
                                    
                                        w
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                 are individual words in the sentence.” merely provides a further limitation to the mental process. Accordingly, claim 6 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 15, it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.

In regard to claim 7, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “wherein the expected perplexity value of a category is based on a mean perplexity value determined according to:
                    
                        M
                        e
                        a
                        
                            
                                n
                            
                            
                                P
                                P
                                
                                    
                                        C
                                    
                                
                            
                        
                        =
                        M
                        e
                        a
                        
                            
                                n
                            
                            
                                P
                                P
                                
                                    
                                        
                                            
                                                S
                                            
                                            
                                                1
                                            
                                        
                                        …
                                        
                                            
                                                S
                                            
                                            
                                                M
                                            
                                        
                                    
                                
                            
                        
                        =
                        
                            
                                
                                    ∑
                                    
                                        P
                                        P
                                        (
                                        
                                            
                                                S
                                            
                                            
                                                i
                                            
                                        
                                        )
                                    
                                
                            
                            
                                M
                            
                        
                    
                
where: 
Mean_PP(C) is a mean perplexity of a category of the plurality of categories, 
                    
                        
                            
                                S
                            
                            
                                1
                            
                        
                        …
                        
                            
                                S
                            
                            
                                m
                            
                        
                    
                 are sentences included in the category,
M is the number of sentences in the category.” merely provides a further limitation to the mental process. Accordingly, claim 7 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 16, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

In regard to claim 8, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “the further ranking of the portion is further based on a standard deviation of the perplexity of each of the categories in the portion” merely provides a further limitation to the mental process. Accordingly, claim 8 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 17, it is substantially similar to claim 8 and accordingly is rejected under similar reasoning.

In regard to claim 9, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “determining the standard deviation of the perplexity according to:
                    
                        S
                        T
                        D
                        _
                        P
                        P
                        
                            
                                C
                            
                        
                        =
                        S
                        T
                        D
                        _
                        P
                        P
                        
                            
                                
                                    
                                        S
                                    
                                    
                                        1
                                    
                                
                                …
                                
                                    
                                        S
                                    
                                    
                                        M
                                    
                                
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        ∑
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            (
                                                            P
                                                            P
                                                            
                                                                
                                                                    
                                                                        
                                                                            S
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    M
                                                                    e
                                                                    a
                                                                    n
                                                                    _
                                                                    P
                                                                    P
                                                                    (
                                                                    C
                                                                    )
                                                                    )
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                             
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    M
                                    -
                                    1
                                
                            
                        
                    
                
where: 
STD_PP(C) is a standard deviation of a category C” merely provides a further limitation to the mental process. Accordingly, claim 9 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.
In regard to claim 18, it is substantially similar to claim 9 and accordingly is rejected under similar reasoning.

In regard to claim 20, the claim does not recite additional limitations beyond the abstract idea. In particular, the limitations “the separate perplexities of each sentence are determined by: 
                    
                        P
                        P
                        
                            
                                S
                            
                        
                        =
                        P
                        
                            
                                
                                    
                                        
                                            
                                                w
                                            
                                            
                                                1
                                            
                                        
                                        …
                                        
                                            
                                                w
                                            
                                            
                                                N
                                            
                                        
                                    
                                
                            
                            
                                -
                                
                                    
                                        1
                                    
                                    /
                                    
                                        N
                                    
                                
                            
                        
                        =
                        
                            
                                
                                    
                                        ∏
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        W
                                                    
                                                    
                                                        1
                                                    
                                                
                                                …
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        i
                                                        -
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                            
                                N
                            
                        
                    
                
where:
                     
                        N
                    
                 is the number of words in the sentence, 
and                     
                        
                            
                                
                                    
                                        w
                                    
                                    
                                        1
                                    
                                
                                ,
                                
                                    
                                        w
                                    
                                    
                                        2
                                    
                                
                                ,
                                …
                                ,
                                
                                    
                                        w
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                 are individual words in the sentence.
And wherein the expected perplexity value of a category is based on a mean perplexity value determined according to:
                    
                        M
                        e
                        a
                        
                            
                                n
                            
                            
                                P
                                P
                                
                                    
                                        C
                                    
                                
                            
                        
                        =
                        M
                        e
                        a
                        
                            
                                n
                            
                            
                                P
                                P
                                
                                    
                                        
                                            
                                                S
                                            
                                            
                                                1
                                            
                                        
                                        …
                                        
                                            
                                                S
                                            
                                            
                                                M
                                            
                                        
                                    
                                
                            
                        
                        =
                        
                            
                                
                                    ∑
                                    
                                        P
                                        P
                                        (
                                        
                                            
                                                S
                                            
                                            
                                                i
                                            
                                        
                                        )
                                    
                                
                            
                            
                                M
                            
                        
                    
                
where: 
Mean_PP(C) is a mean perplexity of a category of the plurality of categories, 
                    
                        
                            
                                S
                            
                            
                                1
                            
                        
                        …
                        
                            
                                S
                            
                            
                                m
                            
                        
                    
                 are sentences included in the category,
M is the number of sentences in the category” merely provide a further limitations to the mental process. Accordingly, claim 20 does not integrate the abstract idea into a practical application or amount to ‘significantly more’ than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2021/0056266 teaches a system which calculates per-sentence perplexity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167